Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not fully persuasive. 
In regards of Pg. 12 Para. 1 of Remarks, the Applicant argues that Islava does not teach the claim limitation “wherein the interface port is … rotatably operatively couple in relation to the inspiratory conduit port and the expiratory conduit” because it fails to show rotation between the interface port and expiratory conduit with the “swivel joint 200” of Islava.  The Examiner points out that it is through the combination of both Levine and Islava that this limitation is taught. By replacing the “swivel member 22” of Levine with the “swivel joint 200” of Islava, the modified invention teaches the claim limitation, allowing for rotation of the interface port in relation to the inspiratory conduit port and expiratory conduit.
In regards of Pg. 12 Para. 2 of Remarks, the Applicant argues that there is no reason to move the location of the “swivel joint” in Islava so that the interface port of Levine is rotatably coupled to both the inspiratory port and the expiratory port because Islava does not teach the “swivel joint” in a similar location. In response to applicant's argument that Levine and Islava do not render claims 30-36 and 39-41 unpatentable due to Islava’s “swivel joint 200” not being used in the same function as claimed or in the location required by the claims, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Islava’s swivel joint 200 would be to replace the swivel member 22 described in Levine, thus providing a rotatably operatively coupling of the patient interface port in relation to the inspiratory conduit port and the expiratory conduit in the modified Levine and Islava invention. The reasoning for this modification still holds regardless of the previous location of the swivel joint 200 on Islava as its function of allowing the patient to rotate the connector freely for their comfort and their positioning still applies if placed in the position of the swivel member 22 on Levine. 
Election/Restrictions
Applicant's election with traverse of Claims 30-36, 39-49, and 53 in the reply filed on 7/19/2022 is acknowledged.  The traversal is on the ground(s) that Levine along does not teach the claim limitations of claim 30.  Examiner agrees. However, this application is found to contain groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1 based on a new ground unity of invention requirement noted below. It is examiner’s position that the common technical feature relating to a connector recited in claim 30 is not special in light of the collective teachings of Levine in view of Islava. Analysis of these prior arts teaching the connector of claim 30 is in the 103 rejection below. 
While the requirement of unity of invention is proper, but in light of the new ground of unity of invention, this requirement is made NON-FINAL. 
Rejoinder with be considered upon indication of patentable subject matter, depending on the basis thereof.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, claim(s) 30-36, 39-49, and 53, drawn to a connector.
Group B, claim(s) 54, drawn to a circuit kit comprising the connector of claim 30.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups A and B lack unity of invention because even though the inventions of these groups require the technical feature of the connector of claim 30, this technical feature is not a special technical feature as it does not make a contribution over the prior arts in view of Levine, Walter (US 5062420 A; hereinafter "Levine") and Islava, Steve (US 20170007797 A1; hereinafter “Islava”).  The U.S.C. § 103 rejection below shows this analysis. 
Claim Rejections - 35 USC § 112
Claims 42-43, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation of “one or more asymmetric directional features”. In the original disclosure, there is no basis for this limitation, only the passageway 1101 is the one directional feature described as extending asymmetrically [0083]. Of all other mentions of directional features in the original disclosure, [0084-0090] in the specification, there is no basis for all of them to have asymmetry with another structure. In [0084], the specification teaches of “the directional feature may form a passageway”; no mention of asymmetry. In [0085], the specification teaches “directional features may be arranged in connection with an interior wall” and “[s]uch directional features may act to direct a medicament or drug dispensed via a medicament delivery port … towards the patient interface”; no mention of asymmetry. In [0086], the specification teaches “the directional features may form an integral part of the associated branch 201, 202, 203, 204”; no mention of asymmetry. In [0087], the specification teaches “the directional features may form an integral part of at least part of an interior sidewall of the associated branch, thereby creating an at least partly angled flow path through the associated port towards the main body 205”; no mention of asymmetry. In [0088], the specification teaches “the directional features are arranged to direct a sensor, or sensing tube connected to one of the branches”; no mention of asymmetry. In [0089], the specification teaches “should be appreciated that any branch and/or associated port of the connector could be provided with any of the different types of aforementioned directional features”; no mention of asymmetry. 
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of claim 36 is drawn to the connector of claim 34 but further comprises a unit that is or comprises a metered-dose inhaler (MDI). The Examiner considers that a connector cannot be construe as a metered-dose inhaler or vice versa, as both inventions serve completely different functions.



Claim Rejections - 35 USC § 103
Claims 30-36 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Levine, Walter (US 5062420 A; hereinafter "Levine") in view of Islava, Steve (US 20170007797 A1; hereinafter “Islava”).
Regarding claim 30, Levine teaches a connector for a respiratory assistance system ([Col. 1 Summary] “swiveling respiratory connector”), the connector comprising: 
an inspiratory conduit port ([Col 4. Lines 27-30] “inhalation socket 96” see Fig. 3), 
an expiratory conduit port ([Col 4. Lines 27-30] “exhalation socket 98”), 
an interface port ([Col 4. Line 20-22] “access port 88”), 
a body or body portion ([Col 4. Lines 27-30] “a connector tube 94” see Fig. 3) formed between the inspiratory conduit port, the expiratory conduit port and the interface port, the body or body portion defining an interior cavity that fluidly couples, at least in part, the inspiratory conduit port and the expiratory conduit port to the interface port,  
wherein the interface port is fluidly couplable to a patient interface ([Col. 4 Lines 19-22] “A nose formation 86 on the mask 48 has an access port 88 which is friction fit over the outer wall 44 of the first end 36 of the swivel member 22' ” ), but Levine fails to teach of the interface port rotatably operatively coupled in relation to the inspiratory conduit port and the expiratory conduit at least about one axis extending at an angle in relation to a longitudinal axis of either the inspiratory conduit port or the expiratory conduit port so as to change a relative orientation between the interface port and at least one of the inspiratory conduit port or the expiratory conduit port.  
Islava teaches of a respiratory apparatus ([0002] “the invention relates generally to devices used in respiratory therapy”)with an interface port that is rotatably operatively coupled in relation to the inspiratory conduit port and the expiratory conduit at least about one axis extending at an angle in relation to a longitudinal axis of either the inspiratory conduit port or the expiratory conduit port so as to change a relative orientation between the interface port and at least one of the inspiratory conduit port or the expiratory conduit port ([0069] “The swivel joint 200”, see annotated Fig. 14 below). Islava is considered analogous to the claimed invention and Levine because it is in the same field of respiratory assistance systems. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levine to incorporate the teachings of Islava by including an interface port that is rotatably operatively coupled in relation to the inspiratory conduit port and the expiratory conduit at least about one axis extending at an angle in relation to a longitudinal axis of either the inspiratory conduit port or the expiratory conduit port so as to change a relative orientation between the interface port and at least one of the inspiratory conduit port or the expiratory conduit port to a connector. Doing so allows for the connector to rotate freely for the comfort and positioning of the patient ([0076] “user may orientate the swivel joint 200 in nearly any direction allowing the patient to receive” a breathable gas in “nearly any setting including when the patient is laying, sitting, or transitioning between positions”, see annotated Fig. 14). 

    PNG
    media_image1.png
    510
    569
    media_image1.png
    Greyscale

Regarding claim 31, Levine in view of Islava teaches the claim limitations of claim 30, where Islava teaches the connector of claim 30, wherein the interface port is rotatably operatively coupled by a swivel or ball joint connection ([0069] “The swivel joint 200”) connecting the interface port to the body or body portion.  
	Regarding claim 32, Levine in view of Islava teaches the claim limitations of claim 30, where Islava teaches the connector of claim 30, wherein the angle between the axis around which the interface port is rotatable and the longitudinal axis of either the inspiratory conduit port or the 
    PNG
    media_image2.png
    426
    630
    media_image2.png
    Greyscale
expiratory conduit port is substantially perpendicular (See annotated Fig. 23 below). 

Regarding claim 33, Levine in view of Islava teaches the claim limitations of claim 30, where Levine teaches the connector of claim 30, wherein the interface port is a single or only one interface port ([Col 4. Line 20-22] “access port 88”).
Regarding claim 34, Levine in view of Islava teaches the claim limitations of claim 30, where Levine teaches The connector of claim 30, wherein one or more of said inspiratory conduit port, said expiratory conduit port, or said interface port is operatively couplable to a unit ([Col. 4 Lines 19-25] “A nose formation 86 on the mask 48 has an access port 88 which is friction fit over the outer wall 44 of the first end 36 of the swivel member 22' ”).  
Regarding claim 35, Levine in view of Islava teaches the claim limitations of claim 34, where Levine teaches the connector of claim 34, wherein the one or more of said inspiratory conduit port, said expiratory conduit port, or said interface port comprise a first orientation structure ([Col. 4 Line 22] “outer wall 44”) arranged to align with a corresponding second orientation structure ([Col. 4 Line 19] “nose formation 86”) of the unit operatively couplable to said one or more ports, in use ([Col. 4 Lines 19-25] “A nose formation 86 on the mask 48 has an access port 88 which is friction fit over the outer wall 44”).  
Regarding claim 36, Levine in view of Islava teaches the claim limitations of claim 34, where Levine teaches the connector of claim 34, further comprising the unit, wherein the unit is or comprises: 
a closure ([Col. 4 Line 26] “Y-piece 30”),
one or both of a metered-dose inhaler (MDI) or and MDI connector, or a conduit connector ([Col. 4 Lines 37-39] “An access port 100, 102 is respectively provided in each of the inhalation and exhalation sockets,96, 98 so that aerosol or vacuum lines may be attached”. See Fig. 3 for physical structure of access port 100 or access port 102).  
Regarding claim 40, Levine in view of Islava teaches the claim limitations of claim 35, where Levine teaches The connector of claim 35, wherein the first orientation structure is arranged to physically guide and receive the corresponding second orientation structure into a mating end position, in use ([Col. 3 Line 20-24] “The outer wall 44 is dimensioned to matingly engage a face mask 48”, [Col. 4 Lines 19-25] “A nose formation 86 on the mask 48 has an access port 88 which is friction fit over the outer wall 44”). The examiner sees that this reference shows a first orientation structure, outer wall 44, being capable of being physically guided and to receive a corresponding second orientation structure, the nose formation 86, into mating end position. 
Regarding claim 41, Levine in view of Islava teaches the claim limitations of claim 35, where Levine teaches The connector of claim 35, wherein the first orientation structure and the corresponding second orientation structure are arranged to prevent inadvertent relative rotation between the one or more of said inspiratory conduit port, said expiratory conduit port, or said interface port and the unit when connected ([Col. 3 Lines 20-24] “The outer wall 44 is dimensioned to matingly engage a face mask 48”, [Col. 4 Lines 19-25] “A nose formation 86 on the mask 48 has an access port 88 which is friction fit over the outer wall 44”). The examiner sees that due to the first orientation structure, outer wall 44, and the second orientation, nose formation 86 of the face mask, are friction fit together and matingly engaged to each other, they are capable of preventing inadvertent relative rotation between the one or more of said ports and the unit when connected.  This is further self-evident due to the addition of swivel member 22’ to the elbow fitting 24 to allow for purposeful rotation of the face mask unit.
Claims 42- 49, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Islava as applied to claim 30, and in further view of Alston, William W. et. al. (WO 2005048982 A2; hereinafter Alston).
Regarding claim 42, Levine in view of Islava teaches the claim limitations of claim 30, Levine fails to teach the connector of claim 30, comprising one or more asymmetric directional features ([Pg. 10 Lines 4-19] “wall 255”, “first channel 265”, and “one-way valve 270”, Pg. 25 Lines 29-30, Pg. 26 Line 1 “the passageways need not necessarily be substantially linear, as shown in the drawings, but may be curved or angled, for example”, See annotated Fig. 7 below for asymmetrical arrangement of first channel 265 compared to second channel 260 within the connector). Alston is considered analogous to the claimed invention and Levine because it is in the same field of respiratory assistance systems. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levine to incorporate the teachings of Alston by including directional features to a connector. Doing so allows for further control of the flow of aerosol going into and out of the patient and preventing loss of aerosolized medication into the exhalation line ([Pg. 10 Lines 4-19] “a one-way valve 270 is positioned in the first channel 265 so that only inhalation flow may pass through the first channel 265. Accordingly, only when inhalation air is flowing passed the extension portion 185 will aerosolized pharmaceutical formulation be drawn out of the aerosolization apparatus and delivered to the endotracheal tube and the patient. During exhalation, there is no flow through first channel 265, and aerosolized pharmaceutical formulation from the aerosolization apparatus is not withdrawn and excess aerosolized pharmaceutical formulation in the extension portion 185 and in the first channel 265 is not forced into the exhalation line 120”).
Regarding claim 43, Levine in view of Islava and Alston teach the claim limitations of claim 42, where Alston teaches the connector of claim 42, wherein the one or more asymmetric directional features comprise a passageway provided through one of said inspiratory conduit port, said expiratory conduit port, or said interface port of the connector ([Pg. 10 Lines 4-19] “a wall 255 may be provided in the lumen 180 to divide the lumen into multiple channels, such as a first channel 265 and a second channel 260”, Pg. 25 Lines 29-30, Pg. 26 Line 1 “the passageways need not necessarily be substantially linear, as shown in the drawings, but may be curved or angled, for example”, See annotated Fig. 7 below for asymmetrical arrangement of first channel 265 compared to second channel 260 within the connector).
Regarding claim 44, Levine in view of Islava and Alston teaches the claim limitations of claim 43, where Alston teaches the connector of claim 43, wherein the passageway is asymmetrically arranged within the one of said inspiratory conduit port, said expiratory conduit port, or said interface port (Pg. 25 Lines 29-30, Pg. 26 Line 1 “the passageways need not necessarily be substantially linear, as shown in the drawings, but may be curved or angled, for example”, See annotated Fig. 7 below for asymmetrical arrangement of first channel 265 compared to second channel 260 within the connector). Aligning the passageways asymmetrically allows for improved efficiency of aerosol delivery to the patient (Pg. 11 Lines 1-19 “The orientation of the extension portion 185 and the first channel 265 may be configured to improve the delivery efficiency of the aerosolized pharmaceutical formulation delivery system 100. For example, in one version the extension portion 185 may be oriented at a right angle with the first channel 265, as shown in Figures 4A through 4D. In another version, the extension portion 185 may be oriented at an acute angle relative to the direction of inhalation flow from the inhalation line 115. In this version, the flow of aerosolized pharmaceutical formulation from the aerosolization apparatus 150 will be less likely to impact the wall 255 or other divider in the introducer 145.”) The horizontal dotted line in Fig. 7 below shows the passageway being asymmetrical above and below the dotted line. Regarding claim 45, Levine in view of Islava and Alston teaches the claim limitations of claim 42, where Alston teaches wherein the one or more asymmetric directional features are provided in a closure configured to selectively close off one of said inspiratory conduit port, said expiratory conduit port, or said interface port ports ([Pg. 10 Lines 4-19] “one-way valve 270 is positioned in the first channel 265 so that only inhalation flow may pass through the first channel 265”, See annotated Fig. 7 below for asymmetrical arrangement of first channel 265 compared to second channel 260 within the connector).  

    PNG
    media_image3.png
    749
    458
    media_image3.png
    Greyscale

Regarding claim 46, Levine in view of Islava and Alston teaches the claim limitations of claim 42, where Levine teaches the connector of claim 42, wherein the connector is configured to be coupled with one or more of:
a metered-dose inhaler,
a nebulizer, or a source of aerosolized medication ([Col. 2 Line 68 and Col. 3 Lines 1-2] “a supply tube 32 for supplying oxygen, aerosolized medicine or other application materials”).  
Regarding claim 47, Levine in view of Islava and Alston teaches the claim limitations of claim 42, where Alston teaches the connector of claim 42, wherein the directional features are arranged in connection with an interior wall of one of said inspiratory conduit port, said expiratory conduit port, or said interface port (See Fig. 7, wall 255 and valve 270 are seen to be in connection with the interior wall of the port going to the patient).
	Regarding claim 48, Levine in view of Islava and Alston teaches the claim limitations of claim 42, where Alston teaches the connector of claim 42, wherein the directional features act to direct a medicament or drug dispensed via a medicament delivery port or a nebulizer port, at least in part towards the patient interface, when exiting said medicament delivery port or said nebulizer port (([Pg. 10 Lines 4-19]  “a wall 255 may be provided in the lumen 180 to divide the lumen into multiple channels, such as a first channel 265 and a second channel 260. The first channel 265 is in communication with the extension portion 185 so as to receive the aerosolized pharmaceutical formulation. In the version of Figure 4A, a one-way valve 270 is positioned in the first channel 265 so that only inhalation flow may pass through the first channel 265. Accordingly, only when inhalation air is flowing passed the extension portion 185 will aerosolized pharmaceutical formulation be drawn out of the aerosolization apparatus and delivered to the endotracheal tube and the patient”).
	Regarding claim 49, Levine in view of Islava and Alston teaches the claim limitations of claim 42, where Alston teaches the connector of claim 42, wherein the directional features are configured to one or more of: 
form an integral part of one of said inspiratory conduit port, said expiratory conduit port, or said interface port (See Fig. 7, wall 255 and valve 270 are seen to be in connection with the interior wall of the port going to the patient),
form an integral part of at least part of an interior sidewall of one of said inspiratory conduit port, said expiratory conduit port, or said interface port, 
direct a sensor, or a sensing tube connected to one of said inspiratory conduit port, said expiratory conduit port, or said interface port, into a correct position or orientation, or 
comprise an angled surface arranged proximal a downstream end of one of said inspiratory conduit port, said expiratory conduit port, or said interface port.  
	Regarding claim 53, Levine in view of Islava and Alston teaches the claim limitations of claim 30, where Levine teaches the connector of claim 30, wherein the body or body portion is non-rotatable relative to one or both of the inspiratory conduit port or the expiratory conduit port ([Col. 4 Lines 27-31] “The `Y`-piece 30 is provided with a connector tube 94, an inhalation socket 96 and an exhalation socket 98. Both the inhalation and exhalation sockets, 96, 98 are in fluid communication with the connector tube 94.”, see Fig. 3). The examiner sees that the inhalation 96 and exhalation sockets 98 are incapable of being rotated relative to the body portion, connector tube 94, they are attached to.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL JAMES KAUFFMAN whose telephone number is (571)272-6448. The examiner can normally be reached M-F: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL KAUFFMAN/Examiner, Art Unit 3785           

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785